Title: To James Madison from Richard Cooper, 13 March 1802 (Abstract)
From: Cooper, Richard
To: Madison, James


13 March 1802, Cooperstown. “I have to inform you that I have sold the greatest part of the articles in my possession belonging to the United States, and I hope to be able in a few weeks to make a final settlement with Government.”
 

   
   Tr (DNA: RG 233, President’s Messages, 7A-D1). 1 p. Marked “Copy.” Enclosed in JM to Jefferson, 29 Mar. 1802, and transmitted to the House of Representatives, 31 Mar. 1802 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 1119).



   
   For Cooper’s aborted expedition to Lake Superior and JM’s demand that he sell the property purchased for the trip, see JM to Cooper, 13 May and 6 Nov. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:170, 171 nn., 2:226).


